Citation Nr: 1626502	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine disability with radiculopathy, to include as due to herbicide exposure and/or secondary to the service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins ("post-operative wound of the left chest").

2. Entitlement to service connection for a lumbar spine disability with radiculopathy, to include as due to herbicide exposure and/or secondary to the service-connected post-operative wound of the left chest.

3. Entitlement to service connection for a skin disability, to include as due to herbicide exposure and/or secondary to the service-connected post-operative wound of the left chest.

4. Entitlement to service connection for chronic venous insufficiency of the left lower extremity, to include as due to herbicide exposure and/or secondary to the service-connected post-operative wound of the left chest.

5. Entitlement to service connection for chronic venous insufficiency of the right lower extremity, to include as due to herbicide exposure and/or secondary to the service-connected post-operative wound of the left chest.

6. Entitlement to an increased rating for post-operative wound of the left chest, currently rated as 10 percent disabling.

7. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in June 2015 by means of video conferencing equipment with the Veteran in Philadelphia, Pennsylvania before the undersigned, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and Veterans Benefits Management System (VBMS) systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability, cervical spine disability, skin condition, and chronic venous insufficiency of both lower extremities, each claimed as secondary to his service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins.  

Regarding the lumbar and cervical spine claims, the Veteran seeks service connection on a secondary basis, to include aggravation.  See generally, Transcript at 20.  An opinion was obtained from a VA examiner in August 2013, which addresses the issue of whether the service-connected post-operative wound of the left chest caused the lumbar or cervical spine disabilities.  The examiner did not opine whether the service-connected disability has aggravated the lumbar or cervical spine disabilities.  Consequently, a remand is necessary to obtain an opinion addressing whether the service-connected post-operative wound of the left chest has aggravated the lumbar and/or cervical spine disabilities.

During his June 2015 hearing before the Board, the Veteran testified that his disabilities of the lumbar spine, cervical spine, skin, and lower extremities could be related to exposure to herbicides while serving in Korea.  See Transcript at 37.  Development has not been undertaken to determine whether he was exposed to herbicides during service.  Thus, on remand, appropriate action must be taken, to include obtaining service personnel records, to determine whether the Veteran was exposed to herbicides during his period of service.  If the RO determines that the Veteran was exposed to herbicides during service, obtain etiology opinions from VA examiners indicating whether any of his disabilities remanded herein are due to or in any way related to herbicide exposure.

Regarding the claim for an increased rating for post-operative wound of the left chest, review of the claims file shows the Veteran has been provided VA examinations addressing the bones, lungs, and scars; however, an examination addressing current symptoms related to the muscles of Muscle Group XXI, the muscles of respiration of the thoracic muscle group, has not been conducted.  Considering the Veteran's disability is rated under Diagnostic Code 5321, the muscles of respiration of the thoracic muscle group, Muscle Group XXI, the Board finds it necessary to remand this matter to conduct the appropriate VA examination to determine the current severity of symptoms, if any, related to Muscle Group XXI.

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the other claims being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to a TDIU is intertwined with the increased rating claim and service connection claims because a decision on the latter claims may have an impact on the TDIU claim.  Thus, the claim of entitlement to a TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's service personnel record.

2. Undertake appropriate development to determine whether the Veteran was exposed to herbicides while serving in Korea.

3. Obtain an addendum opinion from the August 2013 VA examiner, if available, addressing whether the Veteran's service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins has aggravated his lumbar and/or cervical spine disabilities.  The physical claims file, the electronic claims file on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

If the examiner is not available, another qualified physician should provide the opinion.  If the opinion cannot be provided without the VA examiner conducting a physical examination of the Veteran, an examination must be scheduled at the earliest convenience.

For each lumbar and cervical spine disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated or permanently worsened due to the Veteran's service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins.

If the RO determines that the Veteran was exposed to herbicides during service, the RO must also ask the examiner to opine for each lumbar and cervical spine disability whether it is at least as likely as not (50 percent or greater probability) that the disability is due to herbicide exposure during service.  

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

4. Obtain an addendum opinion from the August 2013 VA examiner, if available, addressing whether the Veteran's service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins has aggravated any skin disability.  The physical claims file, the electronic claims file on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

If the examiner is not available, another qualified physician should provide the opinion.  If the opinion cannot be provided without the VA examiner conducting a physical examination of the Veteran, an examination must be scheduled at the earliest convenience.

For each skin disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated or permanently worsened due to the Veteran's service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins.

If the RO determines that the Veteran was exposed to herbicides during service, the RO must also ask the examiner to opine for each skin disability whether it is at least as likely as not (50 percent or greater probability) that the disability is due to herbicide exposure during service.  

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

5. Obtain an addendum opinion from the August 2013 VA examiner, if available, addressing whether the Veteran's service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins has aggravated his chronic venous insufficiency of the bilateral lower extremities.  The physical claims file, the electronic claims file on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

If the examiner is not available, another qualified physician should provide the opinion.  If the opinion cannot be provided without the VA examiner conducting a physical examination of the Veteran, an examination must be scheduled at the earliest convenience.

For each extremity, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the chronic venous insufficiency has been aggravated or permanently worsened due to the Veteran's service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins.

If the RO determines that the Veteran was exposed to herbicides during service, the RO must also ask the examiner to opine whether it is at least as likely as not (50 percent or greater probability) that the chronic venous insufficiency of the bilateral lower extremities is due to herbicide exposure during service.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

6. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected post-operative wound of the left chest with hemopneumothorax healed, fracture of the 7th rib, thoracotomy, left with repair, lacerated intercostal vessels and artery and veins.  The physical claims file, the electronic claims file on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should specify the degree of injury to Muscle Group XXI (thoracic muscle group) and what functional abilities are affected.  In addition, the examiner should indicate if any other Muscle Groups are involved, and if so, the extent of injury and any functional impairment.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.

The examiner also should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

The examiner should describe the occupational impairment due to the service-connected post operative left chest disability, and opine as to whether it is at least as likely as not that functional impairment due to the Veteran's disability precludes substantially gainful employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

7. Conduct any additional development necessary.

8. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




